5 N.Y.2d 865 (1958)
Bela Varga, Individually and as President of the National Hungarian Government, on Behalf of Himself and All Those Beneficiaries of the National Hungarian Trust Fund Similarly Situated, Appellant,
v.
Credit Suisse, Respondent.
Court of Appeals of the State of New York.
Argued October 16, 1958.
Decided November 21, 1958.
Michael M. Platzman for appellant.
William Eldred Jackson and Rebecca M. Cutler for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Judgment affirmed, with costs; no opinion.